Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Neff on 9 Sep 2021.

The application has been amended as follows: Please amend claims 4 and 15 submitted 3 Aug 2021 as follows:
4. (Currently Amended) A machining method of machining a surface of a cylindrical workpiece by using a cutting tool, the cutting tool being fitted to a tool rotating shaft of a cutting device, the cutting tool comprising (i) a cutting part including a linear cutting edge and (ii) a fitted part including (a) a fixed section to which the cutting part is fixed, and (b) a fitted part body fitted to the cutting device, wherein the linear cutting edge is located perpendicularly to a virtual line passing through a central axis of the fitted part body, on a plane that is perpendicular to the central axis of the fitted part body, the virtual line being perpendicular to 
the machining method comprising: 
obtaining a distance d from the center of the linear cutting edge to a machining start point of the linear cutting edge; 
setting a deflection angle θ of the linear cutting edge by rotating the tool rotating shaft by a predetermined amount; 
calculating a position, within an orthogonal coordinate system having its origin on a central axis of the fitted part, of the machining start point based on the distance d and the deflection angle θ, wherein the position, represented by (x', y'), is calculated by the following equations:
x’ = dcosθ
y’ = dsinθ; and 
machining the surface of the cylindrical workpiece by (i) moving the machining start point within the orthogonal coordinate system from the obtained position to a point at which the machining start point contacts the surface of the cylindrical workpiece during rotation of the cylindrical workpiece about a longitudinal axis of the cylindrical workpiece, and (ii) moving the cutting part along a path that is not parallel to the longitudinal axis of the cylindrical workpiece, thereby causing a point of contact between the cutting part and the cylindrical workpiece to move along the linear cutting edge until the point of contact reaches a machining end point of the linear cutting edge.

the machining method comprising: 
obtaining a distance d from the center of the linear cutting edge to a machining start point of the linear cutting edge; 
setting a deflection angle θ of the linear cutting edge by rotating the tool rotating shaft by a predetermined amount; 
calculating a position, within an orthogonal coordinate system having its origin on a central axis of the fitted part, of the machining start point based on the distance d and the deflection angle θ, wherein the center of the linear cutting edge is spaced from the central axis of the fitted part body by a distance e, and the position, represented by (x’’, y’’), is calculated by the following equations:
x’ = dcosθ
y’ = dsinθ
x’’ = x’ + esinθ

machining the surface of the cylindrical workpiece by (i) moving the machining start point within the orthogonal coordinate system from the obtained position to a point at which the machining start point contacts the surface of the cylindrical workpiece during rotation of the cylindrical workpiece about a longitudinal axis of the cylindrical workpiece, and (ii) moving the cutting part along a path that is not parallel to the longitudinal axis of the cylindrical workpiece, thereby causing a point of contact between the cutting part and the cylindrical workpiece to move along the linear cutting edge until the point of contact reaches a machining end point of the linear cutting edge.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ishihara (US 2016/0368060, previously cited) appears to be the closest prior art of record. Ishihara teaches a similar machining method which utilizes a cutting tool with a linear cutting edge by setting a deflection angle (α), obtaining a position of the machining start point based on the geometry of the cutting edge and the deflection angle ([0058]), and machining a cylindrical workpiece by moving the machining start point to contact the workpiece during rotation of the workpiece and moving the cutting part along a path non-parallel to the longitudinal axis of the cylindrical workpiece, thereby causing a point of contact between the cutting part and workpiece to move along the linear cutting edge (shown in fig 6). Additionally, Hecht (US 2013/0279997, previously cited) teaches the claimed geometry and arrangement of the cutting tool as detailed in the last office action. However, none of the prior art teaches or renders obvious calculating the position of the machining start point using the specific equations defined in independent claims 4 and 15. Specifically, the equations x’ = dcosθ; y’ = dsinθ; x’’ = x’ + esinθ; y’’ = y’ – ecosθ being used to calculate the machining start point (x’, y’; claim 4) or (x’’, y’’; claim 15) are not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other methods of calculating machining locations for turning are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                   
                                                                                                                                                                                     /EILEEN P MORGAN/Primary Examiner, Art Unit 3723